Case 21-10235 Doc 20 Filed 04/07/21 Entered 04/07/21 09:21:53 Main Document Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE EASTERN DISTRICT OF LOUISIANA

    IN THE MATTER OF:                                                NO. 21-10235

    LOWRY, DAVID ANTHONY JR.                                         SECTION A


    D E B T O R (S)                                                  CHAPTER 7


                                               ORDER

          Considering the Trustee's Petition of Disclaimer and Abandonment, it is:

          HEREBY ORDERED that the above-named Trustee's action to abandon and disclaim

   property described as:

          1. Non-Exempt Household Goods and Furnishings, as being unworthy of administration;
          2. Real Estate bearing Municipal No. 704 Fairfield Avenue, Gretna, Louisiana, as being
             encumbered in excess of its value;
          3. Real Estate bearing Municipal No. 239 North Bullard, Opelousas, as being encumbered
             in excess of its value;
          4. Timeshare Pelicanos - Sunset Plaza, as being encumbered in excess of its value; and
             otherwise, as being unworthy of administration;
          5. 2020 Ford F250, as being encumbered in excess of its value;
          6. 2020 Hyundai Palisade, as being exempt; and otherwise, as being encumbered in excess
             of its value; and
          7. Funds on Deposit of $48.75, as being unworthy of administration.

   be confirmed and approved; and let a certified copy of such petition and this Order suffice for all

   evidential and other legal purposes including recordation, when appropriate.


          New Orleans, Louisiana, April 7, 2021.



                                                MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE
